DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2022 has been entered. Claims 24, 31, and 32 have been amended. 

Response to Arguments
Applicant's arguments filed 8 September 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument (Page 5) stating that Vadakital fails to show storing in a file at least some of the received media data and a part of header fields from the response comprising at least some of the requested divided media data, the examiner respectfully disagrees. Vadakital shows a client receiving an HTTP response for a segment/fragment of media data. ([0250]; [0231], lines 13-31) The segment includes a segment index box/sidx at the beginning or head of the segment. The segment index box includes header fields with information to map presentation time range and byte range for subsegments of the segment and information about stream access points. ([0104]; [0105]; [0106], lines 1-5) The segment is transmitted as a file/container file compliant with ISO base media file format. ([0244]; [0072]) The ISO base media file format includes separate boxes for media data and metadata. The segment index box/sidx box is a metadata box containing header fields for the following media data boxes. The media data boxes/mdat boxes include the actual media data or payload of the multimedia content. ([0073], lines 1-5; [0067]) The media file/container file including the segment index box/sidx box with its fields and media data box/mdat box is received by the client device and stored as/in a file for later playing by a media file player.  ([0259]; [0228]; [0149], lines 6-11)  The fields of the segment index box/sidx box are considered header fields from the response because they come before the actual media data in the mdat boxes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-26 and 28-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malamal Vadakital et al. (U.S. Patent Publication 2019/0052937), hereinafter Malamal Vadakital.
Regarding claim 24, Malamal Vadakital teaches
A method of receiving, by a client, (Fig. 5, 120/130; Fig. 8; [0276]; [0250]; i.e. HTTP streaming/DASH client and file player of a device comprising processor, memory an instructions for performing the method) media data (i.e. media segment) divided into one or more pieces (i.e. sub-segments/movie fragment) from a server, (Fig. 5, 110; i.e. HTTP streaming server) the method comprising: ([0098]; [0099]; [0104], lines 1-3; [0140], lines 1-6) 
requesting, by the client, in a request, (i.e. HTTP get request) the media data (i.e. media data as part of segment) divided into the one or more pieces (i.e. sub-segments/movie fragments/mdat boxes) to the server; ([0098]; [0099]; [0104], lines 1-3; i.e. The DASH client requests a segment of media data using a URL. The segment of media data is divided into sub-segments or movie fragments.)
receiving, by the client, a response comprising header fields (i.e. information to map presentation time range and byte range for each subsegment/information about subsegments and stream access points in the segment index box/sidx) and a payload part, ([0073], lines 1-5; [0067]; i.e. mdat box including media data) the header fields comprising none of the requested divided media data and the payload part comprising at least some of the requested divided media data; and ([0250]; [0140], lines 1-6; [0231], lines 13-31; [0073]; [0244]; [0072]; i.e. The DASH client receives the media segment/transmission unit as a media file composed of subsegments comprising boxes. A segment index box/sidx box of the media segment contains metadata/information about the subsegments, while the mdat boxes contain the actual stream media data. The information/fields of the segment index box are considered header fields because they are in the beginning of the segment ahead of the media data in the mdat boxes. The sidx box contains none of the media data because the media data is included in the mdat boxes.)
storing in a file, (i.e. media file including mdat boxes) ([0259]; [0149]; i.e. The DASH client/receiver stores the received media file for access by the player.) by the client, the received divided media data (i.e. the media file contains the segments of the media data divided into subsegments/mdat boxes) and storing in the file, (i.e. media file including sidx box) ([0259]; [0228]; [0149]; i.e. The DASH client/receiver stores the received media file for access by the player.) by the client, a part of header fields from the request for requesting the divided media data and/or a part (i.e. information/fields in the segment index box) of header fields (i.e. fields of the segment index box as a metadata box at the beginning/head of the segment) from the response. ([0104]; [0106], lines 1-7)

Regarding claim 25, Malamal Vadakital teaches
The method of claim 24, wherein HTTP  is used for requesting to (i.e. HTTP GET) and receiving (i.e. HTTP GET response) from the server the divided media data.  ([0099], lines 16-22; [0095]; [0096])

Regarding claim 26, Malamal Vadakital teaches
The method of claim 24, wherein the header fields are HTTP entities. ([0095]; [0096]; [0104]; [0106]; i.e. The segment index box including the header fields are sent from the server to the client as part of an HTTP response message to a HTTP request for a segment. Since the HTTP response message includes the header fields/segment box index information, the header fields are considered an HTTP entity.) 

Regarding claim 28, Malamal Vadakital teaches
The method of claim 24, wherein the header fields are stored in an area (i.e. memory) that contains information for the entire file. ([0149]; [0259]; [0104]; i.e. The entire media file including the segment index box with the header fields is stored in the memory for retrieval by the player.)

Regarding claim 29, Malamal Vadakital teaches
The method of claim 24, wherein the header fields are stored in an area (i.e. memory of the client/player storing media file and MPD) that contains information (i.e. URL in a MPD for a particular segment source selected/determined by the client) for a determined source. ([0149]; [0259]; [0104]; i.e. The entire media file including the segment index box with the header fields is stored in the memory for retrieval by the player. [0098]; i.e. The MPD file is stored in the client memory after being retrieved from the HTTP server to fetch appropriate segments when needed.)

Regarding claim 30, Malamal Vadakital teaches
The method of claim 24, wherein the client (i.e. file player) obtains the divided media data by using the stored header fields. ([0104], lines 10-13; [0149], lines 25-28)

Regarding claim 31, this medium claim comprises limitations substantially the same as those detailed in claim 24 above and is accordingly rejected on the same basis.

Regarding claim 32, this device claim comprises limitations substantially the same as those detailed in claim 24 above and is accordingly rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451